 In the Matterof GENERALMOTORS CORPORATION,FISHER BODY DIVI-SION, GRAND BLANC TANK PLANTandINTER- NATIONAL UNION, UNITED'AUTOMOBILE `CRIERSOF AMERICA, A. F. L. (U. A. W.-A. F. L.)Case No. R-411,36.-Decided August 17, 1942Investigation and Certification of Representatives:stipulationfor certificationupon consent election.Mr. Frank H. Bowen,for, the Board.Mr. Henry M. MoganandMr. Denton Jolly,of Detroit, Mich., forthe Company.dlr.Howard Thompson,of Detroit, Mich., for the U. A. W.-A. F. L.dlr. Carl A. Swanson,of Detroit, Mich;, for the U. A. W.-C. I. O.Cllr.Louis Cokin,of counsel to the^Board.-DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bileWorkers of-America, A. F. L., herein called the U. A. W.-A. F. L.,alleging that a question affecting commerce had arisen concerning therepresentation of employees of General Motors Corporation, FisherBody Division, Grand Blanc Tank Plant, herein called the Company,engaged at Grand Blanc, Michigan, in the manufacture of tanks, the'National Labor Relations Board provided for an appropriate hearingupon due notice.On July 23, 1942, before a hearing was held, theCompany, the' U. A. W.-A. F L., International Union, United .Auto-mobile, Aircraft & Agricultural Implement Workers of America, C. I.0., herein called the U. A. W.-C. I. 0., and the Regional Director forthe Seventh Region (Detroit, Michigan) entered into a "STIPULATIONFOR CERTIFICATION OF REPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-Regional Director, among all production and maintenance employeesand mechanical employees in the engineering department shops at theGrand Blanc Tank plant of the Company, excluding, employees of43 N. L. R. B., No. 41.292 GENERAL 'MOTORS CORPORATION293sales, accounting, personnel and industrial relations departments,-, su-perintendents and assistant superintendents, general foremen, foremen,and assistant foremen, and all other persons working in a supervisorycapacity, including those having the right to hire or discharge andthose whose duties include recommendations as to hiring or discharg-ing (but not leaders), and those employees whose work is of a confi-dential nature, time-study men, plant protection employees (but notto include maintenance patrolmen or fire patrolmen), 'all clerical em-, .ployees, chief engineers and shift operating engineers in power plants,designing (drawing board), production, estimating, and planningengineers, draftsmen and del ailers, physicists, chemists, metallurgists,artists, designer-artists and clay plaster modelers, timekeepers, techni-Ocal school students, indentured apprentices, those, technical or profes-,sional employees who are receiving training, and kitchen and cafeteriahelp, to determine whether they desired to be represented by theU. A. W.-A. F. L., or by the U. A. W.-C. I. 0., for the, pi rposes ofcollective bargaining; or by neither.On August 3, 1942, the RegionalDirector issued and duly served upon the parties an Election Reporton the ballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list ------------------------------------1247Total ballots cast-------------------------------------------1164Totalballots challenged-_________________----------------------------------2Totalblank ballots ----------------------------------------0Totalvoid ballots--------------'----------------------------4Total valid votes cast -------------------------------------1158Votes cast for INTERNATIONAL UNION, UNITED ATiToI.1 BrLE,AIRCRAI-r & AGRICULTURAL. IMPLEMENT `VORKERs OF, AMERICA,C I. 0 (U A W.-C. I 0. --------------------------------1001Votes cast for INTERNATIONAL UNION, UNITED AUTOMOBILE-'WOEKEBs Or AMERICA, A F. L. (U. A. W -A. F. L , Local 800)146Votes cast for neither-------------------------------------11'Upon the basis of the stipulation, the Election Report, and the entirerecord in the ease, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, Fisher BodyDivision, Grand Blanc Tank Plant, Grand Blanc, Michigan, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All production and maintenance employees and mechanical em-ployees in the engineering department shops at the Grand Blanc I294DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Tank-plant of the Company, excluding employees of sales, accounting,personnel and industrial relations departments, superintendents andassistant superintendents, general foremen, foremen and assistantforemen', and all other persons working in a supervisory capacity, in-cluding those having the right to hire or discharge and those whoseluties'include recommendations as to hiring or discharging (but nottime-study men, plant protection employees (but not to include main-tenance patrolmen or fire patrolmen), all clerical employees, chiefengineers and, shift operating engineers in power plants, designing(drawing,, board), production, estimating, and planning engineers,draftsmen and' detailers, physicists, chemists, metallurgists, artists,designer-artists and clay plaster modeler, timekeepers, technicalschool students, indentured apprentices, those technical or professionalemployees who are receiving training, and kitchen and cafeteria help,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.,3.InternationalUnion, United Automobile, Aircraft & Agricul-tural Implement Workers of America, affiliated with the Congress ofIndustrialOrganizations, has been designated and selected by amajority of the employees in the above unit as their representativefor the purposes of collective -bargaining and is the exclusive repre-sentative of all employees in said unit, witlipn the meaning of Section9 (a) of, the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT is HEREBY CERTIFIED that International Union, United Automo-bile,Aircraft & Agricultural Implement Workers of America, afil-iated with the Congress 'of Industrial Organizations, has been desig-nated and selected by a majority of all production and maintenanceemployees and mechanical employees in the engineering departmentshops, at the Grand Blanc Tank plant of the Company, excludingemployees of sales, accounting, personnel and industrial relations de-partments, superintendents, and assistant superintendents, generalforemen, foremen and assistant foremen, and all other persons work-ing in a supervisory capacity, including those having the right to hireor discharge and those whose. duties include recommendations as tohiring or discharging (but not leaders), and those employees whosework is of a confidential nature, time-study men, plant protectionemployees ' (but not to include maintenance patrolmen or fire patrol-men), all clerical employees, chief engineers and shift operatingengineers in power plants, designing (drawing board), production, GENERAL MOTORS CORPORATION295estimating, and planning engineers,. draftsmen and detailers, physi-cists, chemists, metallurgists, artists, designer-artists and clay plastermodelers, timekeepers, technical school students, indentured appren-tices, those technical or professional employees who are receivingtraining,, and kitchen and cafeteria help, as their representative forthe' purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, International Union, United Automobile, Aircraft& Agricultural Implement Workers bf America, affiliated with theCongress. of Industrial Organizations,-is the exclusive representativeof all such employees for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and other conditionsof employment.1